                                                                                            Writer’s E-mail
                                                                                     jluczak@grgblaw.com




                                              June 22, 2020



VIA E-FILE

The Honorable William C. Griesbach
United States District Court – Eastern District of Wisconsin
125 S. Jefferson Street
Courtroom 201
Green Bay, WI 54301-4541



       Re:     United States v. Alexander P. Bebris
               Eastern District of Wisconsin Case No. 19-CR-02

Dear Judge Griesbach:

        I write to respectfully request the Court allow Bebris to travel from his residence in the Eastern
District of Wisconsin to the Southern District of Ohio from July 2 through July 5, 2020. Prior to the
commencement of the above-captioned matter, Bebris had been living in Ohio with his family. Bebris
and his now ex-wife went through a divorce, which was recently finalized. The requested travel to Ohio
is necessary as Bebris must remove his property from his former marital home, or else risk the disposal
of his property.

        While Bebris was initially ordered detained pending trial, on October 1, 2019, this Court released
Bebris on bond with conditions. Pretrial Services has been monitoring Bebris while on bond. To date,
there have been no violations and Bebris has been compliant with all pretrial release conditions.
Furthermore, Bebris will certainly comply with any additional conditions Pretrial Services might want
to place on him during his travels.




             Case 1:19-cr-00002-WCG Filed 06/22/20 Page 1 of 2 Document 67
                                                                                            June 22, 2020
                                                                                                  Page 2



        For these reasons, Bebris respectfully requests the Court grant an order allowing Bebris to travel
from Wisconsin to Ohio and back from July 2 through July 5, 2020. My office has spoken with both
Assistant United States Attorney Dan Humble and Pretrial Services Agent Kevin Norman, and neither
object to Bebris’s request. Thank you for your consideration.


                                             Very truly yours,



                                             JASON D. LUCZAK




             Case 1:19-cr-00002-WCG Filed 06/22/20 Page 2 of 2 Document 67
